JOANOS, Judge.
This cause is before us on petition for certiorari brought pursuant to Rule 9.030(b)(3), Florida Rules of Appellate Procedure, to review the decision of the circuit court in entering a judgment dissolving a marriage but retaining jurisdiction to later decide all other issues. The circumstances here may or may not rise to the level necessary to make split-proceedings in the best interests of the parties as required by our Florida Supreme Court in Claughton v. Claughton, 393 So.2d 1061 (Fla.1980). We do not need to make that determination for petitioner has failed to demonstrate any prejudice that she has suffered as a result of the action taken by the trial court. This lack of prejudice is especially apparent because of the representation made of respondent’s consent for the entry of any order necessary to maintain the status quo as to the unresolved issues. We therefore, within the discretion vested in us, deny the issuance of the writ requested.
Petition for Writ of Certiorari denied.
SMITH and ZEHMER, JJ., concur.